      Case 1:16-cv-00945-RDB Document 141-1 Filed 03/05/19 Page 1 of 2



                            IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF MARYLAND

STEVEN BROWN et al.,                            *
                                                *
       Plaintiffs,                              *
                                                *
             v.                                 *
                                                *           CIVIL ACTION NO. RDB-16-945
DEPARTMENT OF PUBLIC                            *
SAFETY AND CORRECTIONAL                         *
SERVICES et al.,                                *
                                                *
       Defendants.                              *

              *       *       *      *      *       *       *      *          *    *        *

                                     [PROPOSED] ORDER


      Upon consideration of Plaintiffs’ Motion for Sanctions Under Rule 37(b)(2), it is

this ____ day of _________________, 2019, ORDERED that:

      The Motion be and hereby is GRANTED; and

         a) Defendants shall not use any information or documents produced after March 1,

              2019, in support of or in opposition to a dispositive motion;

         b) An adverse inference shall be drawn against Defendants for purposes of summary

              judgment that the individual Defendants and the Department of Public Safety and

              Correctional Services had the requisite knowledge, intent, and/or reckless

              disregard to merit damages to Plaintiffs for each legal violation proven by

              Plaintiffs;

         c) Plaintiffs shall be permitted to file supplemental briefs in support of or in

              opposition to motions for summary judgment if necessary to raise or respond to

              any information contained in Defendants’ late-produced ESI; and
Case 1:16-cv-00945-RDB Document 141-1 Filed 03/05/19 Page 2 of 2



  d) Defendants shall pay the Plaintiffs’ attorneys’ fees and costs associated with

     meeting and conferring and preparing and arguing this motion regarding

     Defendants’ late ESI production. Plaintiffs shall submit these fees and costs to

     the Court for approval within 14 days of this Order.



                                           _______________________________
                                           Richard D. Bennett
                                           United States District Judge
